Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 1 of 14 PageID #: 1




STILLMAN LEGAL PC
LINA STILLMAN
42 Broadway, 12th Floor
New York, New York 10004
www.FightForUrRights.com
212-203-2417
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 CECI HAYDE HERNANDEZ individually and on
 behalf of others similarly situated,                                COLLECTIVE ACTION
                                                                     UNDER 29 U.S.C.§ 216(b)
                                     Plaintiff,
                                                                     COMPLAINT
   -against-

 LUCI’S EXPRESS DELI INC. (DBA AS LUCI
 EXPRESS DELI) and RIGOBERTO CRUZ
                                     Defendants.
 ----------------------------------------------------------------X
        Plaintiff Hernandez individually and on behalf of others similarly situated (collectively

the “Plaintiffs”), by and through her attorneys, Stillman Legal PC., allege upon her knowledge

and belief, and as against LUCI’S EXPRESS DELI INC (d/b/a LUCI EXPRESS DELI )

(together, hereinafter “LUCI EXPRESS DELI INC” or “Defendant Corporation”) and

RIGOBERTO CRUZ and (each an “Individual Defendant”) collectively with Defendant

Corporations, “Defendants”), allege as follows:

                                           NATURE OF THE ACTION

        1) Plaintiff was an employee of Defendants LUCI’S EXPRESS DELI INC. (d/b/a

LUCI’S EXPRESS DELI) RIGOBERTO CRUZ Defendants own, operate or control a Deli

under the name “LUCI’S EXPRESS DELI” in Rockville NY.

        2) Upon information and belief, Individual Defendants RIGOBERTO CRUZ
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 2 of 14 PageID #: 2




serve or served as owners, managers, principles of Defendants LUCI EXPRESS DELI, and

through the corporate entity operates or operated the Delicatessen as a joint or unified enterprise.

       3) Plaintiff was an employee of the Defendants. She was primarily employed to perform

various duties of a cook at the Deli.

       4) Plaintiff worked for Defendants in excess of 40 hours per week, without appropriate

compensation for the hours over 40 per week that she worked. Rather, Defendants failed to

maintain accurate recordkeeping of their hours worked, failed to pay Plaintiff appropriately for

any hours worked over 40, either at the straight rate of pay, or for any additional overtime

premium. Further, Defendants failed to pay Plaintiff the required “spread of hours pay for any

day in which she had to work over 10 hours a day.

       5) Defendants’ conduct extended beyond the Plaintiff to all other similarly situated

employees. At all times relevant to this complaint, Defendants maintain a policy and practice of

requiring Plaintiff and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        6) Plaintiff now brings this action on behalf of herself, and other similarly situated

individuals, for unpaid minimum wages and overtime wage orders pursuant to the Fair Labor

Standards Act of 1938, 29 U.S.C.§ 201 et seq.(“FLSA”), and for violations of the N.Y.

Lab.Law §§ 190 et seq.and 650 et seq.(the “NYLL”), and the “spread of hours” and overtime

wage orders of the New York Commission of Labor codified at N.Y.COMP.CODES R.& REGS.

tit.12, § 142-2.4 (2006) (herein the “Spread of Hours Wage Order”), including applicable

liquidated damages, interest, attorneys’ fees, and costs.
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 3 of 14 PageID #: 3




       7) Plaintiff seek certification of this action as a collective action on behalf of herself,

individually, and all other similarly situated employees and former employees of the Defendants

pursuant to 29 U.S.C.§ 216(b).

                               JURISDICTION AND VENUE

       8) This Court has subject matter jurisdiction pursuant to 29 U.S.C.§ 216(b) (FLSA), 28

U.S.C.§ 1337 (interstate commerce) and 28 U.S.C.§ 1331 (federal question). Supplemental

jurisdiction over Plaintiff ' state law claims is conferred by 28 U.S.C.§ 1367(a).

       9) Venue is proper in this District under 28 U.S.C.§ 391(b) and (c) because all or a

substantial part of the events or omissions giving rise to the claims occurred in this district.

       10) Defendants maintain their company headquarters and offices within this district, and

Defendants operate Restaurant located in this district. Further, Plaintiff was

employed by Defendants in this district.

                                               PARTIES
                                               Plaintiff

       11) Plaintiff Ceci H. Hernandez (“Plaintiff Hernandez”) is an adult individual residing in

Nassau County, New York. Plaintiff Hernandez was employed by the Defendants from

approximately on or about April 2014 until March 2020.

       12) Defendants own, operate, or control a Delicatessen Restaurant located at 142 S Long

Beach Rd, Rockville Centre, NY 11570 under the name of LUCI EXPRESS DELI DINER, at all

times relevant to this complaint.

       13) Upon information and belief, LUCI’S EXPRESS DELI INC is a corporation

organized and existing under the laws of the State of New York. Upon information and belief, it

maintains
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 4 of 14 PageID #: 4




its principle place of business at 142 S Long Beach Rd, Rockville Centre, NY 11570. Upon

information and belief, Defendant RIGOBERTO CRUZ is an individual engaging (or who were

engaged) in business with this district during the relevant time. Defendants are sued individually

in their capacity as an owner, officer and/or agent of the Defendant Corporations.

       14) Defendant RIGOBERTO CRUZ and possess or possessed operational control over

Defendant Corporations, an ownership interest in Defendant Corporations, or controlled

significant functions of Defendant Corporations. Defendants RIGOBERTO CRUZ and

determined the wages and compensation of the employees of Defendants, including Plaintiff, and

established the schedules of the employees, maintained employee records, and had the authority

to hire and fire employees.

                                 FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       15) Defendants operate a Delicatessen Restaurant establishment in Rockville Center,

New York.

       16) Defendants maintain as their principal place of business a centralized office, located

at at 142 S Long Beach Rd, Rockville Centre, NY 11570. Individual RIGOBERTO CRUZ

possess or possessed operational control over Defendant Corporation, possess or

possessed an ownership interest in Defendant Corporations, and control or controlled significant

functions of Defendant Corporations.

       17) Upon information and belief, Defendant RIGOBERTO CRUZ and serve or served as

Chairpersons and/or as Chief Executive Officers of Defendant Corporation.

       18) Defendants are associated and joint employers, act in the interest of each other with
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 5 of 14 PageID #: 5




respect to employees, pay employees by the same method, and share control over the employees.

        19) Defendants possess or possessed substantial control over the Plaintiff (and other

similarly situated employees’) working conditions, and over the policies and practices with

respect to the employment and compensation of the Plaintiff, and all similarly situated

individuals, referred to herein.

        20) Defendants jointly employed the Plaintiff, and all similarly situated individuals, and

arePlaintiff (and all similarly situated individuals’) employers within the meaning of 29

U.S.C.201 et seq.and the New York Labor Law.

        21) In the alternative, the Defendants constitute a single employer of the Plaintiff and/or

similarly situated individuals.

        22) At all relevant times, Defendants were the Plaintiff employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff, control

the terms and conditions of his employment and determine the rate and method of any

compensation in exchange for Plaintiff services.

        23) In each year from 2014 to the present, the Defendants, both separately and jointly,

had gross annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail

level that are separately stated).

        24) In addition, upon information and belief, the Defendants and/or their enterprise were

directly engaged in interstate commerce. As example, numerous items, such as soap, brushes and

cleaning materials that were used in the Delicatessen Restaurant on a daily basis were produced

outside of the state of New York.
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 6 of 14 PageID #: 6




                                      Individual Plaintiff

        25) The Plaintiff was an employee of the Defendants, and was primarily employed as a

Cook.

        26) She seeks to represent a class of similarly situated individuals under 29 U.S.C.216(b).

                                      Plaintiff Ceci H. Hernandez

        27) Plaintiff Hernandez worked for Defendants from approximately April 2014 until

March 16, 2020.

        28) Plaintiff Hernandez’ duties included cooking at LUCI EXPRESS DELI.

        29) Plaintiff Hernandez regularly handled goods in interstate commerce, such as food,

vegetables and other items produced outside of the State of New York.

        30) Plaintiff Hernandez’ work duties required neither discretion nor independent

judgment.

        31) Plaintiff Hernandez worked in excess of 40 hours per week without appropriate

overtime compensation from April 2014 until March 16, 2020.

        32) From approximately May 2014 until the March 16, 2020, Plaintiff Hernandez worked

6 (six) days per week for approximately (11) eleven hours per day with no break or (66) sixty-six

hours per week.

        33) Defendants did not provide Plaintiff Hernandez with any document or other statement

accounting for her actual hours worked or setting forth the rate of pay for all of her hours.

        34) No notification, either in the form of posted notices, or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages as required under the FLSA and NYLL.

        35) Defendants did not provide Plaintiff Hernandez with each payment of wages an
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 7 of 14 PageID #: 7




accurate statement of wages, as required by NYLL 195(3).

       36) Defendants never provided Plaintiff with a written notice, in English and in

Spanish (Plaintiff Hernandez primary language), of her rate of pay, employer’s regular payday,

and such other information as required by NYLL §195(1).

                                Defendants’ General Employment Practices

       37) At all times, relevant to this complaint, Defendants maintained a policy and practice

of requiring Plaintiff and all similarly situated employees to work in excess of 40 hours

per week without paying them appropriate minimum wage, overtime, and spread of hours’

compensation, as required by federal and state laws. Defendants’ pay practices resulted in Plaintiff

not receiving payments for all their hours worked, resulting in Plaintiff effective rate of pay falling

below the required minimum and overtime wage rate.

       38) Plaintiff has been victim of Defendants’ common policy and practices violating her

rights under the FLSA and New York Labor Law by not paying them the wages she was owed

for the hours she had worked.

           a. As part of their regular business practice, Defendants intentionally, willfully, and

               repeatedly harmed Plaintiff by engaging in a pattern, practice, and/or policy of

               violating the FLSA and the NYLL.

           b. Defendants unlawfully misappropriated charges purported to be gratuity, received

               by Plaintiff and other delivery workers in violation of New York Labor Law § 196-

               d (2007).

           c. Defendants failed to provide Plaintiff with statutorily required wage and hour

               records or statements of her pay received, in part so as to hide Defendants’
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 8 of 14 PageID #: 8




               violations of the wage and hour laws, and to take advantage of Plaintiff relative

               lack of sophistication in wage and hour laws.

           d. Defendants willfully disregarded and purposefully evaded recordkeeping

               requirements of the Fair Labor Standards Act and New York Labor Law by failing

               to maintain accurate and complete timesheets and payroll records.

           e. Upon information and belief, this was done to disguise the actual number of hours

               Plaintiff worked, and to avoid paying Plaintiff properly for (i) her full hours

               worked, (ii) for overtime due, and (iii) for spread of hours pay.

           f. Defendants did not provide Plaintiff with any document or other statement

               accurately accounting for their actual hours worked and setting forth rate of

               minimum wage and overtime wage.

           g. Defendants did not provide Plaintiff with any break periods.

                               FLSA COLLECTIVE ACTION CLAIMS

       39) Plaintiff brings their FLSA minimum wage, overtime, and liquidated damages claims

as a collective action pursuant to FLSA Section 16(b), 29 U.S.C.§ 216(b), on behalf of all similarly

situated persons (the “FLSA Class”), i.e., persons who are or were employed by Defendants or any

of them, on or after the date that is three years before the filing of the complaint in this case (the

“FLSA”).

       40) At all relevant times, Plaintiff, and other members of the FLSA were similarly situated

in that they had substantially similar job requirements and pay provisions, and have been subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans including
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 9 of 14 PageID #: 9




willfully failing and refusing to pay them the required minimum wage, overtime, and spread of

hours pay, and willfully failing to keep records required by the FLSA.

       41) The claims of Plaintiff stated herein are similar to those of the other similarly situated

employees.

                               FLSA COLLECTIVE ACTION CLAIMS

       42) Plaintiff brings her FLSA minimum wage, overtime, and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C.§ 216(b), on behalf of all similarly

situated persons (the “FLSA Class”), i.e., persons who are or were employed by Defendants or any

of them, on or after the date that is three years before the filing of the complaint in this case (the

“FLSA”).

       43) At all relevant times, Plaintiff, and other members of the FLSA were similarly situated

in that they had substantially similar job requirements and pay provisions, and have been subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans including

willfully failing and refusing to pay them the required minimum wage, overtime, and spread of

hours pay, and willfully failing to keep records required by the FLSA.

       44) The claims of Plaintiff stated herein are similar to those of the other similarly situated

employees.

                              FIRST CAUSE OF ACTION
               (Violation of the Overtime Provisions of the FLSA)

       45) Plaintiff repeat and reallegess all paragraphs above as though fully set forth herein.

       46) Defendants, in violation of the FLSA, failed to pay Plaintiff (and the FLSA class

members) overtime compensation at rates of one and one-half times the regular rate of pay for

each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C.§ 207 (a)(1).
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 10 of 14 PageID #: 10




             47) Defendants’ failure to pay Plaintiff (and the FLSA class members) overtime

 compensation was willful within the meaning of 29 U.S.C.§ 255(a)

             48) Plaintiff (and the FLSA class members) were damaged in an amount to be determined

 at trial.

                                     SECOND CAUSE OF ACTION
                            (Violation of the New York Minimum Wage Act)

             49) Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

             50) At all times relevant to this action, Defendants were Plaintiff’ employers within the

 meaning of the N.Y. Lab. Law §§ 2 and 651.

             51) Defendants, in violation of the NYLL, paid Plaintiff than the minimum wage in

 violation of NYLL § 652(1) and the supporting regulations of the New York State Department of

 Labor.

             52) Defendants’ failure to pay Plaintiff minimum wage was willful within the meaning of

 N.Y. Lab. Law § 663.

             53) Plaintiff was damaged in an amount to be determined at trial.



                                  THIRD CAUSE OF ACTION
             (Violation of the Overtime Provisions of the New York Labor Law)

             54) Plaintiff repeat and realleges all paragraphs above as though fully set forth herein.

             55) Defendants, in violation of the NYLL § 190 et seq.and associated rules and regulations,

 failed to pay Plaintiff (and the FLSA class members) overtime compensation at rates of one and

 one-half times the regular rate of pay for each hour worked in excess of forty hours in a workweek.
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 11 of 14 PageID #: 11




        56) Defendants’ failure to pay Plaintiff (and the FLSA class members) overtime

 compensation was willful within the meaning of N.Y.Lab.Law § 663.

        57) Plaintiff (and the FLSA class members) have been damaged in an amount to be

 determined at trial.
                                     FOURTH CAUSE OF ACTION

                  New York Labor Law – Failure to Provide Notice at Time of Hiring

        58) Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        59) Defendants failed to provide Plaintiff at the time of hiring or at any point thereafter, a

 notice containing the rate of pay and basis thereof, whether paid by the hour, shift, day, week,

 salary, piece, commission, or other; the regular pay day designated by the employer; the physical

 address of the employer's main office or principal place of business; the telephone number of the

 employer, and anything otherwise required by law, in violation of NYLL § 195(1).

        60) Due to Defendants' violations of the NYLL § 195(1), Plaintiff is entitled to recover

 from Defendants statutory damages of Fifty dollars ($50) per workday that the violation occurred,

 up to a maximum of Five Thousand Dollars ($5,000) pursuant to NYLL § 198 (1-b).

                                      FIFTH CAUSE OF ACTION

                New York Labor Law – Failure to Provide Accurate Wage Statements

        61) Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

        62) Defendants have failed to provide Plaintiff with complete and accurate wage

 statements throughout his employment listing, inter alia, all his regular and overtime hours of

 work, his rate of pay, and the basis of pay, in violation of NYLL § 195(3).
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 12 of 14 PageID #: 12




        63) Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

 Defendants’ statutory damages of Two Hundred and Fifty dollars ($250) per workday that the

 violation occurred, up to a maximum of Five Thousand Dollars ($5,000), pursuant to NYLL §

 198 (1-d).

                                        PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully request that this Court enter judgment against Defendants:

              a. Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C.§ 216(b) to all putative class members, apprising them of the

 pendency of this action, and permitting them promptly to file consents to be Plaintiff in the

 FLSA claims in this action;

              b. Declaring that Defendants have violated the overtime wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff and the FLSA class members;

              b. Declaring that Defendants have violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff and the FLSA class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

              c. Declaring that Defendants’ violation of the provisions of the FLSA was willful as

 to Plaintiff and the FLSA class members;

              d. Awarding Plaintiff and the FLSA class members damages for the amount of

 unpaid minimum and overtime wages, and damages for any improper deductions or credits taken

 against wages under the FLSA as applicable;

              e. Awarding Plaintiff and the FLSA class members liquidated damages in an amount
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 13 of 14 PageID #: 13




 equal to 100% of her damages for the amount of unpaid minimum and overtime wages, and

 damages for any improper deductions or credits taken against wages under the FLSA as

 applicable pursuant to 29 U.S.C.§ 216(b);

            f. Declaring that Defendants have violated the overtime wage provisions of, and

 rules and orders promulgated under, the NYLL as to Plaintiff and the members of the FLSA

 Class;

            g. Declaring that Defendants have violated the recordkeeping requirements of the

 NYLL with respect to Plaintiff’ and the FLSA class members’ compensation, hours, wages; and

 any deductions or credits taken against wages;

            h. Awarding Plaintiff and the FLSA class members damages for the amount of

 unpaid minimum and overtime wages, damages for any improper deductions or credits taken

 against wages, as well as awarding spread of hours pay under the NYLL as applicable;

            i. Awarding Plaintiff and the FLSA class members liquidated damages in an amount

 equal to one hundred percent (100%) of the total amount of minimum wage, spread of hours pay,

 and overtime compensation shown to be owed pursuant to NYLL § 663 as applicable;

            j. Awarding Plaintiff and the FLSA and class members pre-judgment and post-

 judgment interest as applicable;

            k. Awarding Plaintiff and the FLSA class members the expenses incurred in this

 action, including costs and attorney’s fees; and

            l. All such other and further relief as the Court deems just and proper.

            m. An award of statutory damages for Defendants’ failure to provide Plaintiff with
Case 2:20-cv-02405-JMA-AYS Document 1 Filed 05/30/20 Page 14 of 14 PageID #: 14




 wage notices at the time of their respective hiring, or at any point thereafter, pursuant to NYLL

 § 198 (1-b);

            n. An award of statutory damages for Defendants’ failure to provide Plaintiff with

 complete and accurate wage statements pursuant to NYLL § 198 (1-d);

            o. An award of pre-judgment interest of nine percent per annum (9%) pursuant to

 the New York Civil Practice Law and Rules §§ 5001-5004;

            p. An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the

 New York Civil Practice Law and Rules § 5003;

            q. Such other relief as this Court shall deem just and proper.

 Dated: New York, New York
 May 30, 2020
                                                      STILLMAN LEGAL PC
                                              By:     /s/Lina Stillman
                                                      Stillman Legal, PC
                                                      42 Broadway, 12th Floor
                                                      New York, New York 10004
                                                      Telephone: 1800-933-5620
                                                      Attorneys for Plaintiff
